TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00224-CV



                                 Stephen J. Seavall, Appellant

                                                 v.

                                 The Cadle Company, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
      NO. D-1-GN-13-000273, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Stephen J. Seavall filed this appeal, complaining of the trial court’s order

granting the motion for discovery filed by appellee the Cadle Company, which was based on a

commission signed by a New Mexico trial court. About a week before he filed his notice of appeal,

Seavall filed a petition for writ of mandamus related to the same order. After receiving a response

from Cadle, we conditionally granted Seavall the relief he requested. See In re Seavall, No. 03-13-

00-205-CV, 2013 Tex. App. LEXIS 7020, *8 (Tex. App.—Austin June 11, 2013, orig. proceeding)

(mem. op.). Cadle then filed a petition for writ of mandamus in the Texas Supreme Court, seeking

the reversal of our opinion. See In re the Cadle Company, No. 13-0507 (pet. filed July 5, 2013).

               Seavall has now filed a motion asking us to abate this appeal until the supreme court

makes a decision in Cadle’s mandamus proceeding and until the trial court complies with the

directives we set out in our mandamus opinion. However, the appeal is related to the same order as
the mandamus proceeding and seeks precisely the same relief that we have already granted in the

mandamus proceeding. If the supreme court issues an opinion reversing our determinations, we will

be bound by that decision in both the mandamus proceeding and this appeal. If the supreme court

does not reverse our determination, the conditional grant of mandamus relief will stand and, should

the trial court not comply with our directions, Seavall may seek the issuance of a formal writ in that

proceeding. Therefore, all issues presented by this appeal are moot.

               We therefore deny Seavall’s motion to abate and dismiss the appeal for want of

jurisdiction. Tex. R. App. P. 42.3(a).



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Jurisdiction

Filed: July 25, 2013




                                                  2